                                                                         Case 2:18-cv-01216-GMN-PAL Document 70 Filed 01/16/19 Page 1 of 3



                                                                     1   Kevin L. Hernandez, Esq.
                                                                         Nevada Bar No. 12594
                                                                     2   LAW OFFICE OF KEVIN L.
                                                                         HERNANDEZ
                                                                     3   8872 S. Eastern Avenue, Suite 270
                                                                         Las Vegas, Nevada 89123
                                                                     4   T: (702) 563-4450
                                                                         F: (702) 552-0408
                                                                     5   kevin@kevinhernandezlaw.com
                                                                         Attorney for Plaintiffs
                                                                     6

                                                                     7                              UNITED STATES DISTRICT COURT

                                                                     8                                       DISTRICT OF NEVADA

                                                                     9   ANTHONY FLORIAN, an individual;                      Case No.: 2:18-cv-01216-GMN-PAL
                                                                         THO NGUYEN, an individual;
                                                                    10
                                                                                                            Plaintiffs,             STIPULATION AND ORDER FOR
                                                                    11                                                              DISMISSAL OF BARCLAYS BANK
                                                                           v.
Law Office of Kevin L. Hernandez




                                                                                                                                     DELAWARE WITH PREJUDICE
                                                                    12
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13    CHEX SYSTEMS, INC., a foreign
                                8872 S. Eastern Avenue, Suite 270




                                                                          corporation; EQUIFAX INFORMATION
                                    Las Vegas, Nevada 89123




                                                                    14    SERVICES, LLC, a foreign limited-liability
                                                                          company; EXPERIAN INFORMATION
                                                                    15    SOLUTIONS, INC., a foreign corporation;
                                                                          TRANS UNION LLC, a foreign limited-
                                                                    16    liability company; AFFIRM, INC., a foreign
                                                                          corporation; BANK OF AMERICA, N.A., a
                                                                    17    national banking association; BARCLAYS
                                                                          BANK DELAWARE, a foreign corporation;
                                                                    18    CAPITAL ONE BANK (USA), N.A., a
                                                                          national banking association; CHASE BANK
                                                                    19    USA, N.A., a national banking association;
                                                                          CITIBANK, N.A., a national banking
                                                                    20    association; DEPARTMENT STORES
                                                                          NATIONAL BANK, a national banking
                                                                    21    association; INTOUCH CREDIT UNION, a
                                                                          foreign non-profit corporation; SYNCHRONY
                                                                    22    BANK, a foreign corporation; U.S. BANK,
                                                                          N.A., a national banking association.
                                                                    23

                                                                    24                                      Defendants.
                                                                    25          Plaintiffs, Anthony Desmond Florian and Tho Nguyen (“Plaintiffs”), and Defendant,
                                                                    26   Barclays Bank Delaware (“Barclays”) (the “Parties”) have resolved all claims, disputes, and
                                                                    27   differences between the Parties.
                                                                    28          Therefore, Plaintiffs and Barclays, by and through their respective attorneys of record, and

                                                                                                                      Page 1 of 3
                                                                         Case 2:18-cv-01216-GMN-PAL Document 70 Filed 01/16/19 Page 2 of 3



                                                                     1   subject to the Court’s approval, respectfully request dismissal of the above-captioned matter with

                                                                     2   prejudice under FRCP 41(a) as to Barclays, with Plaintiffs and Barclays bearing their own

                                                                     3   attorneys’ fees and costs incurred in this action.

                                                                     4   Respectfully Submitted.

                                                                     5    Dated: January 16, 2019                             Dated: January 16, 2019
                                                                     6    LAW OFFICE OF                                       LEWIS ROCA ROTHGERBER
                                                                          KEVIN L. HERNANDEZ                                  CHRISTIE LLP
                                                                     7
                                                                          /s/ Kevin L. Hernandez
                                                                     8    Kevin L. Hernandez, Esq.                            /s/J Christopher Jorgensen_
                                                                          Nevada Bar No. 12594                                J Christopher Jorgensen
                                                                     9     8872 S. Eastern Avenue, Suite 270                  Nevada Bar No. 5382
                                                                          Las Vegas, Nevada 89123                             3993 Howard Hughes Pkwy, Suite 600
                                                                    10    kevin@kevinhernandezlaw.com                         Las Vegas, Nevada 89169
                                                                          Attorney for Plaintiffs                             CJorgensen@lrrc.com
                                                                    11                                                        EFoley@lrrc.com
                                                                                                                              Attorneys for Barclays Bank Delaware
Law Office of Kevin L. Hernandez




                                                                    12
                                                                          Dated: January 16, 2019                             Dated: January 16, 2019
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13
                                8872 S. Eastern Avenue, Suite 270




                                                                          FERNALD LAW GROUP LLP                               NAYLOR & BRASTER
                                    Las Vegas, Nevada 89123




                                                                    14
                                                                          /s/ Brandon C. Fernald                              /s/ Andrew J. Sharples
                                                                    15    Brandon C. Fernald, Esq.                            Jennifer L. Braster, Esq.
                                                                          Nevada Bar No. 10582                                Nevada Bar No. 9982
                                                                    16    6236 Laredo Street                                  Andrew J. Sharples, Esq.
                                                                          Las Vegas, Nevada 89146                             Nevada Bar No. 12866
                                                                    17    brandon.fernald@fernaldlawgroup.com                 1050 Indigo Drive, Suite 200
                                                                          Attorneys for Capital One Bank (USA), N.A.          Las Vegas, Nevada 89145
                                                                    18                                                        asharples@nblawnv.com
                                                                                                                              Attorneys     for     Experian   Information
                                                                    19                                                        Solutions, Inc.

                                                                    20    Dated: January 16, 2019                             Dated: January 16, 2019

                                                                    21    AKERMAN LLP                                         Duane Morris LLP

                                                                    22     /s/ Rex D. Garner                                  /s/ Tyson E. Hafen.
                                                                          Rex D. Garner, Esq.                                 Tyson E. Hafen, Esq.
                                                                    23    Nevada Bar No. 9401                                 Nevada Bar No. 13139
                                                                          1635 Village Center Circle., Suite 200              100 North City Parkway, Suite 1560
                                                                    24    Las Vegas, Nevada 89134                             Las Vegas, NV 89106-4617
                                                                          rex.garner@akerman.com                              tehafen@duanemorris.com
                                                                    25    Attorneys for Bank of America, N.A.                 Attorneys for U.S. Bank, N.A.

                                                                    26    ///
                                                                    27    ///
                                                                    28    ///

                                                                                                                      Page 2 of 3
                                                                         Case 2:18-cv-01216-GMN-PAL Document 70 Filed 01/16/19 Page 3 of 3



                                                                     1    Dated: January 16, 2019
                                                                     2    ALVERSON TAYLOR & SANDERS
                                                                     3    /s/ Alexander Williams
                                                                          Alexander Williams, Esq.
                                                                     4    Nevada Bar No. 14644
                                                                          Kurt R. Bonds, Esq.
                                                                     5    Nevada Bar No. 6228
                                                                          6605 Grand Montecito Parkway, Suite 200
                                                                     6    Las Vegas, Nevada 89149
                                                                          efile@alversontaylor.com
                                                                     7    Attorneys for InTouch Credit Union
                                                                     8

                                                                     9                                              ORDER
                                                                    10

                                                                    11         IT IS SO ORDERED:
Law Office of Kevin L. Hernandez




                                                                    12   DATED this ______day
                                                                                      22      of January, 2019.             ________________________________
                                                                                                                            Gloria M. Navarro, Chief Judge
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13
                                8872 S. Eastern Avenue, Suite 270




                                                                                                                            UNITED STATES DISTRICT COURT
                                    Las Vegas, Nevada 89123




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19
                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                  Page 3 of 3
